 HIGHVIEW, INCORPORATEDHighview, Incorporated and American Federation ofState, County, and Municipal Employees, AFL-CIO. Cases 10-CA-1I 1174 and 10-CA-11941July 10, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 1, 1980, Administrative Law JudgeNorman Zankel issued the attached SupplementalDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings,' and conclusions2of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Highview, In-corporated, Atlanta, Georgia, its officers, agents,successors, and assigns, shall pay to Mamie LeeFullens as net backpay the amount set forth by theAdministrative Law Judge in his recommendedOrder.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall ProducrrsInc., 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.We find merit to two of Respondent's exceptions relating to factualstatements made by the Administrative Law Judge which are not fullysupported by the record, but which, however, are insufficient to warranta different result from that reached by him in this proceeding. EmployeeFullens testified that during the backpay period she went to several em-ployers two or three times, but not to each of the 16 named employersSecond, Fullens did not state that she visited the Georgia UnemploymenrSecurity Office six times. While Fullens did not specifically state thenumber of times she visited this office. it appears she did so on al leasifour occasions.2 The Administrative Law Judge incorrectly stated Ihal the Hoard. proforma, adopted the backpay formula used in George Webel d/b/a WcbclFeed Mills d Pike Transit Company. 229 NLRB 178 (1977) The Boarddid not so limit its adoption of the underlying decision in that case250 NLRB No. 90SUPPLEMENTAL DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me in Atlanta, Georgia, on Febru-ary 21, 1980, based on a backpay specification whichissued on August 29, 1979, for the purpose of resolving acontroversy over the amount of backpay due to MamieLee Fullens under the terms of an order of the NationalLabor Relations Board issued on September 8. 1977,1and enforced by the United States Court of Appeals forthe Fifth Circuit.2I. THE ISSUES1. Did the General Counsel use an appropriate formulafor computation of Fullens' backpay.2. Did Fullens incur a willful loss of earnings.All parties were afforded full opportunity to partici-pate in the hearing, to present material evidence, to ex-amine and cross-examine witnesses, to argue orally, andto file briefs.Upon the entire record in this case and from my obser-vation of the demeanor of the witnesses, and careful con-sideration of the briefs submitted on behalf of the Gener-al Counsel and the Respondent, I make the following:11. FINDINGS AND CONCt USIONSA. BackgroundOn March 8, 1976, when, as the Board found, Fullenshad been discriminatorily discharged, she was employedby Respondent as a nurses aide. Fullens held that posi-tion continuously from June 5, 1974, until her discharge.Previously, Fullens had been employed by Respondentfor unspecified periods of time beginning in 1968. Duringthese periods of broken service, Fullens worked as ahousekeeper, maid, and dietary aide. Respondent reinstat-ed Fullens as a nurses aide on May 21, 1979. It is ad-mitted that the backpay period encompasses the date ofFullens' discriminatory discharge to the date of her rein-statement.Respondent agrees that Fullens had no interim earn-ings during the backpay period. Respondent does notchallenge the General Counsel's use of 476.16 as themeasure of average hours Fullens worked per calendarquarter during her most recent employment as a nursesaide between June 5, 1974, and March 8, 1976. However,as will be explicated immediately below, Respondentdoes challenge the propriety of averaging Fullens' hoursfor the entire period of her employment immediately pre-ceding her discharge.B. The FormulaThe General Counsel contends that an appropriatemeasure of the hours Fullens would have worked duringthe backpay period is the average hours worked by herduring each calendar quarter of the entire last period ofher employment with Respondent before her discrimina-231 NLRB1 1251590 F 2d 174. 181 (5th Cir 1979)549 DECISIONS OF NATIONAL IlAB()R RELATIONS BO()ARDtory discharge. Respondent contends that the backpaycomputation should be based on Fullens' average earn-ings during only the calendar quarter immediately pre-ceding that discharge.Respondent argues that Fullens' attendance pattern forthe 3 months immediately preceding her discharge re-flected numerous absences which Respondent claims "ismost closely representative of the pattern." Fullens"would likely have continued past" the date of her dis-criminatory discharge.Traditionally, the actual earnings of employees in arepresentative period prior to their discharge is a founda-tional formula used by the Board in determining theamount of backpay due discriminatees. This method wasrecognized, with Board approval in Chef Nathan Sez EatHere. Inc.; Parmount Hudson Inc.; Art Rich Inc. d/b/aCarnival World, and Irving Reingold, an Individual, 201NLRB 343, 345 (1973), as "the most fair, suitable, andequitable formula to employ, and should not be departedfrom in the absence of special circumstances...." Iconclude that the General Counsel's proposed formulasubstantially fits those requirements.Fullens was absent from work for 3 weeks because shehad suffered from the flu. Administrative Law JudgePeter E. Donnelly observed, in the underlying unfairlabor practice case, that Fullens was unable to report towork between February 23 and March 8, the date of herdischarge. Moreover, Fullens' attendance record re-vealed that she had been absent from work 20 days andtardy 15 times between January 1 and February 25, 1976.Apparently, some of those absences resulted from acci-dents in which Fullens' son had been involved.Fullens testified before me, without contradiction, thatshe suffered from chronic asthma, but that she sufferedno illness throughout the backpay period which wouldhave prevented her from working. Indeed, Administra-tive Law Judge Donnelly's decision indicates that Ful-lens did, in fact, work during illnesses until contractingthe flu.I recognize that the formula suggested by Respondenthas been held appropriate. McLoughlin ManufacturingCorporation, et al., 219 NLRB 920, 922 (1975). Nonethe-less, in framing backpay remedies, the Board has widediscretion to use the most representative period of time.NHE/Freeway, Inc.; National Labor Enterprises. Inc..Health Facilities Inc., et al., 218 NLRB 259, 262, footnote2 (1975), enfd. 545 F.2d 592 (7th Cir. 1976). In NHE, adiscriminatee's earnings during the fourth quarter imme-diately preceding his discharge was held to be a properbasis for computing backpay rather than the first quartersince the discriminatee was absent on leave an inordinatenumber of days during the first quarter.The fact that one method, of several equally availablemethods of computation, is used does not amount to suchan abuse of discretion as would require its rejection.Bagel Bakers Council of Greater New York, et al. v.N.L.R.B., 555 F.2d 304 (2d Cir. 1977). In accord withthese principles, the Board has exercised its discretion inestablishing backpay computations based upon averageearnings over a variety period of time. For example, inAm-Del-Co., Inc. and Compton Service Company, jointly,and Merchants Home Delivery Service, Inc., as a Successor,234 NLRB 1040 (1978), backpay was computed on thebasis of averages obtained over a 4-month period imme-diately preceding the discrimination. This time wasdeemed reasonable to account for fluctuation in the em-ployer's business. Similarly, in George Webel d/b/a WebelSeed Mills & Pike Transit Company, 229 NLRB 178(1977), an employer argued that the appropriate periodfor measuring average weekly wages should be the cal-endar quarter immediately prior to the discrimination. InGeorge Webel, the General Counsel contended the aver-age properly was computed upon earnings for an entireyear preceding the unlawful conduct. The Board, proforma, approved the use of average earnings for thelonger period of time, giving apparent consideration tothe seasonal nature of the employer's business.In assessing the conflicting contentions in this matter,my duty is to make recommendations as to the most ac-curate method of determining backpay. American Manu-facturing Company of Texas, 167 NLRB 520 (1967). 1 per-ceive no justification for applying Respondent's standard.It presumes a fact contrary to the uncontradicted evi-dence. Specifically, Respondent's claim presumes Fullenswould have been visited with a succession of debilitatingillnesses after her discharge. No evidence was presentedto refute her testimony that she suffered no such illnessduring the backpay period.On the other hand, the backpay specification reflectssubstantial consistency of earnings throughout the periodused for averaging purposes by the Genieral Counsel.There is no direct evidence before me upon which I canconclude that Fullens' personal illnesses or the accidentsincurred by her son were likely to recur, as Respondentsuggests. Accordingly, I find that the comprehensivebasis upon which the General Counsel predicated hiscomputations of average number of hours worked byFullens is fair and reasonable. Thus, I adopt the GeneralCounsel's formula as set forth in the backpay specifica-tion.C. Willful Loss. of EarningsAs indicated, Respondent contrary to the GeneralCounsel asserts that Fullens' backpay should be reducedbecause she did not make a good-faith effort to seek em-ployment and thereby incurred a willful lohss of earnings.The applicable legal principles were correctly restatedby Administrative Law Judge Shapiro in his Board-ap-proved decision in Aircraft and Helicopter Leasing andSales., Inc., 227 NLRB 644, 646 (1976), as follows:An employer may mitigate his backpay liabilityby showing that a discriminatee "wilfully incurred"loss by "clearly unjustifiable refusal to take desir-able new employment," (Phelps-Dodge Corp. v.N.L.R.B., 313 U.S. 177, 199-200 (1941)), but this isan affirmative defense and the burden is upon theemployer to prove the necessary fact. N.L.R.B. v.Mooney Aircrajit, Inc., 366 F.2d 809, 813 (C.A. 5,1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or a low interimearning; rather the employer must affirmatively550 HIGHVIEW, INCORPORATEDdemonstrate that the employee "neglected to makereasonable efforts to find interim work." N.L.R.B.v. Miami Coca-Cola Bottling Co., 360 F.2d 569, 575-576 (C.A. 5, 1966). Moreover, although a discrimin-atee must make "reasonable efforts to mitigate [his]loss of income ...[he] is held ...only to reason-able assertion in this regard, not the highest stand-ards of diligence." N.L.R.B. v. Arduini Manufactur-ing Co., 394 F.2d 420, 422-423 (C.A.I, 1968). Suc-cess is not the measure of the sufficiency of the dis-criminatees' search for interim employment; the law"only requires an honest good faith effort."N.L.R.B. v. Cashman Auto Co., 233 F.2d 832, 836(C.A. I). And in determining the reasonableness ofthis effort, the employee's skill and qualification, hisage, and the labor conditions in the area are factorsto be considered Mastro Plastic Corp., 136 NLRB1342, 1359.The Board confirmed the validity of these principlesby adopting the decision of Administrative Law JudgeRobert M. Schwarzbart in Sioux Falls Stock Yards Com-pany, 236 NLRB 543 (1978). In determining whether anindividual claimant has made a reasonable search for em-ployment, the test is whether the record as a whole es-tablishes that the employee had diligently sought otheremployment during the entire backpay period. SaginawAggregates, Inc., 198 NLRB 598 (1972); Nickey ChevroletSales, Inc., 195 NLRB 395, 398 (1972).It is also well established that any uncertainty in theevidence is to be resolved against Respondent as thewrongdoer. N.L.R.B. v. Miami Cola-Cola Bottling Com-pany, 360 F.2d 569 (5th Cir. 1966); Southern HouseholdProducts Company, Inc., 203 NLRB 881 (1973).Fullens, a 46-year old female, testified without contra-diction that she had worked as a housekeeper, maid, anddietary aide during her former employment which pre-ceded her tenure as a nurses aide for Respondent. Ful-lens testified that she is unable to read and write, exceptfor her name. That testimony was unrefuted. Because ofher limitations, Fullens possesses no license to drivemotor vehicles. She travels by bus only when accompa-nied by someone else. This is so because Fullens is in-capable of identifying the bus route designations.It is uncontested that Fullens applied for unemploy-ment compensation benefits with the appropriate stateagency, and also registered at an employment agencywithin approximately 3 days of her discriminatory dis-charge. Although Fullens could not recall the name ofthe employment agency, she identified its address. Also,Fullens testified that she applied for work at Grady Hos-pital and at Georgian Terrace (her former employerwhere she performed the previously mentioned house-keeping services), and at South Fulton Hospital withinthe first 2 weeks of her discharge.Fullens conceded she did not apply for work at nurs-ing homes. However, she stated that she uniformly askedfor employment in any available job wherever she went.It is true, as Respondent contends, that Fullens initiallyidentified only four places she looked for work. Specifi-cally, she testified that she went to Grady Hospital,Georgian Terrace, Peachtree Plaza, and Quality Inn. Aseries of leading questions propounded by counsel for theGeneral Counsel elicited Fullens' testimony that she alsoapplied for work at Piedmont Hospital, Varsity Drive-InRestaurant, Landmark Inn Hotel, Crawford Long Hospi-tal, Holiday Inn, Old Hickory House Restaurant, WestPaces Ferry Hospital, J. C. Penney, Hilton Hotel, SouthFulton Hospital, Days Inn Motel, and a Sheraton Hotel.Fullens testified that she returned to each of these em-ployers some two or three times during the backpayperiod. Additionally, she testified that she looked forwork every day during the backpay period.Respondent argues Fullen's testimony regarding hersearch for work was "unbelievably vague and indefinite,and often contradictory ...." Respondent argues thatFullens was so unresponsive that little weight should begiven her testimony. In support of these contentions, Re-spondent points, inter alia, to the following: (1) On initialexamination, Fullens was asked by counsel for the Gen-eral Counsel whether she actively sought work. She re-sponded, "[No], I didn't." When pressed, Fullens an-swered she looked and applied for work "at Grady, for amaid or anything that they had open." Respondent accu-rately portrays this response as the only testimony of-fered regarding Fullens' search for work presentedduring her direct examination; (2) Respondent claims hertestimony relative to receipt or unemployment compen-sation benefits was hazy and vague. The Georgia Unem-ployment Security Law requires claimants to report "asdirected" to the local unemployment insurance claimscenter to continue eligibility. Fullens testified that she re-ported in person only six times. Respondent notes thatGeorgia unemployment benetits are granted for 22weeks. Thus, Respondent claims the record reveals noreasonable explanation for Fullens' limited recall; (3) Re-spondent argues Fullens' testimony is suspect because shetestified with greater clarity to events which occurredshortly after her discharge than she did on matters oc-curring subsequent in time: (4) Respondent asserts Ful-lens' testimony is pervaded with generalizations, especial-ly regarding the date of her visits to various prospectiveemployers; and (5) Respondent argues that Fullens' testi-mony is statistically incredible. As to this, Respondenthas calculated that if Fullens were credited with havinglooked for work, as she claimed, each day of the back-pay period, she would have had to make a total of 835visits to the 16 employers named by her.Fullens' testimony that she could not read or write re-mains unchallenged. Additionally, she testified "it's hardfor me to keep up with dates and things like that." Ihave carefully examined the transcript and evaluated myobservations of Fullens' testimonial demeanor. These ele-ments have been considered against the context of theuncontested condition of Fullens' literacy. Fullens im-pressed me with her sincerity and general intelligence.In another context, there might well be merit to manyof Respondent's arguments. I find them only superficiallyappealing. Throughout her testimony, Fullens patentlyhad difficulty comprehending the import of questions putto her. In the total circumstances, I do not consider thenature of the General Counsel's leading to adverselyimpact upon Fullens' veracity. This conclusion is but-551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtressed by the failure of Respondent to adduce evidenceto refute Fullens' claims of the visits made by her to thespecific employers named. I place no significance uponFullens' admission that she did not file any employmentapplications. I credit her testimony that she was consist-ently told no application would be necessary because nojob was immediately available.It is logical that the specific defects (items (I)-(5) enu-merated above) urged by Respondent as a reason to dis-credit Fullens are ascribed to her educational deficiency.Thus, Fullens' initial response that she did not look forwork, exhibited unbalanced recall and was generalized inher narrations are satisfactorily explained. The discrepan-cy between unemployment compensation eligibility andthe number of times Fullens personally visited the claimscenter was explained by the fact that Fullens apparentlysatisfied the reporting requirements by use of a postcardprovided by the unemployment authorities for reportingpurposes. Even if Fullens did not receive her full entitle-ment of unemployment compensation benefits, this fact isnot conclusive evidence of the reasonableness of her ef-forts to locate interim employment. N.L.R.B. v. TheMadison Courier, Inc., 472 F.2d 1307 (D.C. Cir. 1972).Moreover, I reject Respondent's argument that Fullens'testimony defies statistical probability. In this connection,Respondent urges it is more likely Fullens spent her timefunctioning as a housewife, mother, and grandmother,for the record shows a household full of family. I consid-er the statistical argument ignores the record as a whole.It requires a literal and narrow view of all the evidence.Even if Fullens exaggerated, her uncontroverted testimo-ny clearly demonstrates numerous visits to many em-ployers. The fact that Fullens also may have tended toher family is not sufficient basis for diminishing an other-wise demonstrable diligent search for work. A claimantwas held to have made a diligent search even thoughpart of the day was spent going to a beach and visitingfriends where the daily want ads were checked, relevanttelephone calls were made, visits to the state unemploy-ment office were made, and job interviews were taken.American Medical Insurance Company, Inc., 235 NLRB1417 (1978). At most, Respondent's statistical analysiscreates an element of doubt. Any doubts should be re-solved in favor of the backpay claimant rather than Re-spondent wrongdoer who is responsible for any uncer-tainty which may exist. United Aricrafi Corporation, 204NLRB 1068 (1973); Southern Household Products Compa-ny, Inc., supra; N.L.R.B. v. Miami Coca-Cola BottlingCompany, supra.In sum, I find Fullens' level of literacy reasonably ex-plains whatever record defects may exist. Accordingly, Ifully credit Fullens.Respondent produced three witnesses, Mary Wakem(Respondent's personal director), Jeanne M. Susemihl(director of nurses for Montair Nursing Home), andHarve R. Baugness (director of A. G. Rhodes NursingHome). Their testimony was mutually corroborative. Inessence, the substance of their testimony reveals that theturnover rate for nurses aides and other nonprofessionalnursing home personnel, generally, is extremely high andthat there is a virtual constant search for nurses aides bynursing homes. Also, Baugness testified that he had pre-pared an official study in which it was concluded thatthe national average turnover rate in long-term nursinghomes, such as Respondent, was 75 percent annually.The study revealed that in the Atlanta area such turn-over was between 60 and 70 percent. Respondent's testi-mony also shows that nurses aides are hired from a vari-ety of sources including applicants who walk in from thestreet, personal and governmental referrals, and newspa-per advertisements.Respondent offered a series of newspaper advertise-ments which appeared in Atlanta newspapers during Ful-lens' backpay period.I consider Respondent's evidence of little probativevalue upon the issue of Fullens' diligence to obtain inter-im employment. Because Fullens could not read, I de-cline to fault her for being inattentive to newspaper ad-vertisements. Indeed, the fact that jobs were advertisedin local newspapers does not establish that such jobswould have been available if and when "[Fullens] ...had arrived to apply for them, or that if she had arrivedin time to apply for them, she would have been selectedfor a position." Airports Service Lines, Inc., 231 NLRB1272, 1280 (1977). In the instant context where the cred-ited testimony reflects an otherwise diligent effort toseek work, the newspaper advertisements in evidence dolittle to support Respondent's cause. See also FlorencePrinting Company, 158 NLRB 775, 777 (1966), enfd. 376F.2d 216 (4th Cir. 1967), cert. denied 389 U.S. 840.Respondent cites the cases of Knickabocker Plastic Co.,Inc., 132 NLRB 1209 (1961); Heinrich Motors, 166 NLRB783 (1967); and NHE/Freeway, Inc., supra. Respondenturges these cases impose a burden upon Fullens to havespecifically searched for work as a nurses aide or dietaryemployee.I agree with Respondent that those cases, in relevantpart, oblige a backpay claimant before the Board to seeka position for which he or she has "extensive experi-ence." Nonetheless, I find the cited authority inapposite.In my view, the predicate for application of these casesis absent. Respondent relies upon Fullens' testimony(noted above) that she did not visit any nursing homes tolook for work. This, Respondent reasons, signifies thatFullens did not seek work as a nurses aide. In the cir-cumstances here, no such interpretation is warranted.When Fullens answered the question "Did you apply forany nursing aide positions with any employers?" Fullensanswered "No, I didn't apply for any nursing aide posi-tions; but I applied for help, at Grady [Hospital], for amaid or anything that they had open." As earlier indicat-ed, I found Fullens to be an intelligent person. She madea strenuous effort to respond to questions by counsel inas literal, albeit inarticulate, terms as she could under-stand. Thus, her seemingly negative reply to the subjectquestion is literally true. I note, however, that the finalqualifying phrase of Fullens' response gives meaning tothe first part of her answer. Respondent's proposition ig-nores the uncontroverted evidence that Fullens appliedfor work at the Grady Hospital and four other hospitalsidentified above. It is reasonable to presume that whenFullens applied at those health care facilities for "any-thing that they had open," she also would have enumer-552 HIGHVIEW, INCORPORATEDated her prior experience as a nurses aide and also a di-etary aide. Upon the foregoing, I conclude that it is anevidentiary distortion and illogical to conclude Fullenshad not applied for jobs in which she had experience.Finally, Respondent argues that "the almost incrediblefact that (Fullens) earned no interim earnings in over 3years certainly gives rise to an inference that she did notexercise reasonable diligence throughout this 3-yearperiod in her search for alternative employment." Suchan argument was rejected by the Fifth Circuit inN.L.R.B. v. Miami Coca-Cola Bottling Company, supra at575. Thereafter, the Board by adopting AdministrativeLaw Judge Bott's recommended Order in Valley MoldCompany, Inc., 215 NLRB 211, 215 (1974), confirmedthat principle of the Miami Coca-Cola case. Accordingly,I find the fact that Fullens had no interim earningsduring the backpay period not probative upon the issueof whether she made a diligent search for work.Upon all the foregoing, I conclude that Respondenthas not sustained its burden of proving that Fullens sus-tained a willful loss of income or otherwise was notavailable for work during periods when backpay isclaimed.Upon the foregoing findings and conclusions, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER3The Respondent, Highview, Incorporated, Atlanta,Georgia, its officers, agents, successors, and assigns, shall3 In the event no exceptions as filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-make whole Mamie L. Fullens by paying her the sum of$15,910.44, which is the total net backpay computationattached as an appendix to the backpay specification andfurther annexed to this Supplemental Decision an appen-dix A.4The payment ordered herein shall be made with inter-est computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).5Social security taxesand income tax withholdings as required by Federal,state, and local laws shall be deducted from the amountdue.ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4 The total net backpay includes increases in wage rates which Re-spondent admitted properly are includable in any backpay award' See, generally, Isis Plumbing I Heating Co.. 138 NLRB 716(1962)APPENDIXYEAR1976197719781979QTR. GROSS BACKPA Y NET BACKPA Y'12341234I234I2$182.291,080.881,080.881,080.881,180.881,185.951,214.211,214.211,299.921,299.921,299.921,299.921,471.331,018.62$15,910.44$182.921,080.881,080.881,080.881,180.881,185.951,214.211,214.211299.921,299.921,299.921,299.921,471.331,018.62$15,910.44' Mamie L. Fullens hadduring this period of time.no interim earnings or expenses553